Citation Nr: 0604549	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  97-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for a fungal 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1957 to August 1959.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 1996 
rating decision of the Winston-Salem RO.  In March 1998, the 
case was remanded for additional development.  In March 2002, 
the veteran withdrew a video conference hearing request and 
opted for Travel Board hearing, which was held before the 
undersigned in August 2003.  In June 2004, the case was 
remanded for notice, additional development, and 
readjudication under revised criteria.


FINDING OF FACT

The veteran's service connected fungal infection is 
manifested by constant itching, but is not manifested by 
ulceration, extensive exfoliation or crusting, or systemic or 
nervous manifestations, and is not exceptionally repugnant; 
since August 30, 2002, it has not affected more than 40 
percent of the entire body or exposed areas, or required 
constant or near-constant systemic therapy or other 
immunosuppressive drugs during the past 12-month period.


CONCLUSION OF LAW

A rating in excess of 30 percent for fungal infection is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.20, 4.118, 
Diagnostic Code (Code) 7806 (in effect prior to and from 
August 30, 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

An October 1996 statement of the case (SOC); February 1997, 
October 1999, September 2001, and May 2005 supplemental SOCs 
(SSOCs); and letters in May 2001, May 2004, June 2004, and 
March 2005, all provided at least some VCAA-type notice, 
i.e., of what the evidence showed, the criteria for an 
increased rating, and the bases for the denial of the claim.  
May 2001, May 2004, June 2004, and March 2005 letters 
outlined the appellant's and VA's responsibilities in 
developing evidence to support the claim, advised him of what 
type of evidence would be pertinent to the claim, and advised 
him to identify evidence for VA to obtain and specifically 
(See June 2004 letter at p. 1and March 2005 letter at p. 1) 
to submit any evidence in his possession pertaining to the 
claim.  The May 2005 SSOC advised the veteran of the revised 
criteria for rating skin disorders.

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice, as discussed above.  
He has had ample time to respond, and the claim was 
subsequently readjudicated.  See May 2005 SSOC.  

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained, to the 
extent possible.  He has been afforded VA examinations.  The 
Board is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of facts pertinent to 
this claim.  He is not prejudiced by the Board's proceeding 
with appellate review of the merits of the claim at this 
time.  Mayfield v. Nicholson, 19 Vet. App. 103(2005). 

II. Factual Background

VA treatment records show that in June 1996 the veteran used 
several topical agents for his skin disorder.  He complained 
that symptoms of the disability were exacerbated by hot 
weather.  On examination, there were several well-demarcated 
bands of erythema with maceration in intertriginous area.  
The erythema extended to the scrotum and gluteal cleft.  
There were no satellite lesions, pustules, or scale.  The 
examiner indicated that the veteran's skin disorder was 
severe with an irritant component and was very resistant to 
treatment.  In September 1996, the veteran complained of 
significant pruritus.  The findings were similar to June 1996 
with the addition of diffuse mild hyperpigmentation and 
multiple acrohordons.

A September 1996 statement from R. F., M.D., notes that the 
veteran had a groin and axillary rash.  He also had itching, 
excoriation, and irritation to the bilateral groin, scrotum, 
and thigh.  There did not appear to be any significant 
secondary drainage or infection.  The physician indicated 
that topical agents did not work and that the symptoms 
worsened in heat.

A January 1997 VA treatment record notes scaling on the scalp 
and erythema on the groin.

At a February 1997 hearing before a hearing officer at the 
RO, the veteran stated that he had not been hospitalized for 
his skin disorder in the last couple of years.  He indicated 
that he would have sought hospitalization in the last two 
years, but did not want to leave his wife alone.  He did not 
go out in public long because his skin condition had a bad 
odor.  He stated that his skin itched and burned, and that 
such symptoms awoke him at night.  He stated that it was 
worse when he was hot or after a lot of activity.  His wife 
testified that his clothes stained from the skin disorder.

VA treatment records show that in June 1997 the veteran had 
severe intertrigo with erythema but there were no pustules or 
satellite lesions.  In December 1997, there was no scaling on 
the face or scalp, erythema, or scale on the groin.

On November 1998 VA examination, the veteran complained of 
constant itching and reported using various creams.  
Examination of the groin revealed erythema, maceration, and 
post inflammatory hyperpigmentation changes.  Several 
scattered acrochordons were noted.  There were no lesions in 
the inframammary or axillary regions, ulcerations, or 
excoriated surfaces.  In a March 1999 addendum, the physician 
noted that the initial examination also revealed no crusting 
or extensive exfoliation.  The skin condition was considered 
repugnant, and resulted in constant itching, extensive 
lesions, and disfigurement.

At the August 2003 Travel Board hearing, the veteran 
testified that the skin disorder affected the groin, behind 
and under his arms, under his breasts, the legs, and the 
feet.  He stated that the condition was progressively 
worsening, and required treatment two or three times a day.  
He indicated that there was constantly burning, stinging, and 
irritation.   

In March 2004, the veteran was seen at a VA Medical Center 
(VAMC) for a pruritic rash that started on his abdomen and 
his hands.  Prior to this, he already had a rash on his groin 
and under his arms.  Examination revealed erythematous 
vesicular lesions on the inner side of the arms more on the 
right and a few vesicular lesions on the hands and lesions on 
the groin and upper inner thighs.

On July 2004 VA examination, the veteran complained of 
burning and pruritus.  He used two topical creams and a 
shampoo for the skin condition.  On examination, there was 
diffuse erythema extending over the pelvis and perineum and 
intergluteal folds with no evidence of excoriations, 
ulcerations, exfoliation or crusting.  Approximately five 
percent of total body surface area was affected, but no 
exposed areas.  There were numerous skin tags in the perineal 
and intergluteal areas.  There were minimal scales on both 
feet, as well as secondary thickened yellow dystrophic nails 
in both feet, representing onychomycosis.  The veteran had 
edema up to the knee in each leg with bulla on the left lower 
leg and hyperpigmentation from venostasis on the right lower 
leg.  The diagnoses were tinea cruris, onychomycosis, tinea 
pedis, and venostasis with associated venostasis dermatitis, 
all of which were opined as most likely related to military 
service. 

On May 2005 VA re-examination by the same physician, the 
veteran reported using various creams daily for his skin 
condition.  He complained of uncontrollable itching that was 
worse at night.  He did not have local or systemic symptoms 
such as fever, chills, or weight changes.  There was no 
associated impairment of function, occupation, or activities.  
On examination, there was erythematous macerated plaque in 
the inguinal canal, extending over the perineum into the 
intragluteal cleft.  There was no ulceration, exfoliation, 
crusting, exudation, or disfigurement.  There were no 
systemic or nervous manifestations with the exception of 
pruritis.  There was evidence of scaling and erythema on the 
feet that also involved the ankle and dorsal surfaces.  There 
was maceration in all toe webs, and toenails were thick and 
dystrophic, with involvement of all toenails with subungual 
keratotic debris.  With these areas, there was no ulceration 
or exfoliation, crusting, exudation, disfigurement or 
systemic manifestations other than pruritis.  There was 
itching on the lower extremities distal to the patella.  The 
veteran had petechia secondary to venous stasis disease that 
was likely due to varicosities and congestive heart failure.  
The total body area of onychomycosis, tinea pedis, and tinea 
cruris involvement was 20 percent.  The percent of body 
surface area involving venous stasis disease was 30 percent.  
There were no associated systemic or nervous manifestations, 
scarring, or disfigurement.  The diagnoses were 
onychomycosis, tinea pedis, and tinea cruris more likely 
related to service and venous stasis disease with dermatitis 
less likely related to service.  




III. Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during this appeal period).  When the 
applicable regulations are amended during the pendency of an 
appeal, as here, the version of the regulations most 
favorable to the veteran is to be applied (from the effective 
date of the criteria change, but not prior See VAOPGCPREC 3- 
2000).  The veteran has been advised of the rating criteria 
changes.

The veteran's fungal infection is rated by analogy to the 
criteria for rating eczema, Code 7806.  Under the pre- August 
30, 2002 Code 7806 criteria, a 30 percent rating was 
warranted with exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating 
required ulceration or extensive exfoliation or crusting, 
systemic or nervous manifestations, or if the condition was 
exceptionally repugnant.  38 C.F.R. § 4.118.

Under the revised Code 7806 criteria (effective from August 
30, 2002), a 30 percent rating is warranted for involvement 
of 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; when systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires more than 40 percent of the entire body or 
more than 40 percent of exposed areas, affected, or; constant 
or near- constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

At the onset, it is noteworthy that the VA examiner who in 
July 2004 opined that the veteran's venostasis with 
associated venostasis dermatitis was likely related to his 
service, opined in May 2005 it was not service-related.  
Regardless, it is not due to fungal infection (See Dorland's 
27th Ed. (1988) at p. 450), and may not be considered in 
rating the service connected fungal infection.  

The Board has considered both the former and (from their 
effective date) the revised criteria for rating the veteran's 
service connected skin disability, and finds that neither 
version is more advantageous to the veteran as neither 
applied warrants a rating in excess of 30 percent.  

As for the pre-August 30, 2002 criteria, while the record 
shows that the veteran's fungal infection has been manifested 
by constant itching, erythema, maceration, hyperpigmentation, 
and occasional lesions and scaling, and is treated daily with 
topical creams, private medical records in September 1996 
indicate there was no secondary drainage or infection and 
examinations in November 1998, July 2004, and May 2005 
revealed no ulceration, exfoliation or crusting.  The May 
2005 examiner specifically noted that there were no nervous 
or systemic manifestations.  Furthermore, while a November 
1998 VA examiner characterized the veteran's skin problem as 
repugnant, the disability has never been characterized as 
exceptionally (emphasis added) repugnant, the degree of 
severity required for the higher rating, by a medical 
professional.  

Considering the revised Code 7806 criteria (in effect from 
August 30, 2002), the July 2004 and May 2005 examiner 
indicated that the veteran's fungal skin disorder does not 
involve an exposed area, and has not required systemic 
therapy.  Furthermore, the physician estimated that no more 
than 20 percent of the veteran's total body area was 
affected.  These findings clearly fall well short of the 
revised criteria for the next higher rating (60 percent).

The preponderance of the evidence is against the claim.  
Accordingly, it must be denied.  


ORDER

A rating in excess of 30 percent for the veteran's fungal 
infection is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


